Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey Fisher on May 24, 2021.

The application has been amended as follows: Cancel Claims 1-4, 6-9, 11-24. Enter New Claims 25-30 below.

Claims 25: An article of footwear having an upper and a sole structure secured to the upper, the upper comprising: a unitary knit structure forming a foot receiving void, the unitary knit structure comprises a base portion and an extended portion, the extended portion comprising a first end extending continuously from a peripheral forefoot edge of the base portion and the extended portion terminating at a second free end spaced from the first end, the base portion having a first side edge and a second side edge; the extended portion passing below the upper from the first side edge to the second side edge, and; the extended portion extending from the second side edge onto a portion of a forefoot region, wherein the extended portion comprises a first position and a second 

Claim 26: The article according to claim 25, wherein the first side edge is a lateral side edge and the second side edge is a medial side edge.

Claim 27: The article according to claim 25, wherein the extended portion is adjustably securable with a fastener.

Claim 28: The article according to claim 25, wherein a portion of the extended portion is located adjacent to the sole structure.

Claim 29: The article according to claim 28, wherein the sole structure has an upper surface and a lower surface and the extended portion has a first surface and a second surface, a portion of the second surface being located adjacent to the upper surface of the sole structure.

Claim 30: The article according to claim 25, wherein the base portion has an outer surface and the extended portion has a first surface, a portion of the first surface facing in a opposite direction as the outer surface of the base portion, and another portion of .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Claims are allowed as none of the prior art, alone or in combination, teaches a unitary knit upper with an extended portion attached to one side that extends underneath a user’s foot and attaches to the opposite side of the upper. So that the extended portion can be tensioned when desired to reduce the height of the foot receiving void and increase the compressive force of the upper on a user’s foot. To modify any of the cited prior art to have such features would be improper hindsight reasoning based on Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732